Citation Nr: 0728041	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-35 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2004 
(bilateral hearing loss) and September 2006 (TDIU) rating 
decisions of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2007, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.

The issue of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level I in the right ear or less than Level II in the left 
ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.85, Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for bilateral hearing loss and assigned a rating and 
effective date for the award, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
September 2004 statement of the case (SOC) provided notice on 
the "downstream" issue of an increased initial rating; May 
2005, August 2005, February 2006, and November 2006 
supplemental SOCs (SSOC) readjudicated the matter after 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, a March 2006 letter also provided him with general 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/ supplement the record regarding 
his claim, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA audiological evaluations in April 2005 
and August 2006.  The veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.



B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
November 2003 VA audiometry (completed for hearing aid 
purposes) revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
65
LEFT
20
25
40
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

On VA audiological evaluation in April 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
40
65
LEFT
20
25
45
50
75

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.

On August 2006 VA audiological evaluation, the following 
puretone thresholds, in decibels, were revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
50
80
LEFT
35
35
45
50
75

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Under Table VI, such hearing acuity 
constitutes Level I hearing in each ear and, under 38 C.F.R. 
§ 4.85, Table VII, warrants a noncompensable rating under 
Code 6100.  As noted above, prior official audiometry in 
April 2005 showed Level I hearing in each ear, while November 
2003 audiometry revealed Level I hearing in the right ear and 
Level II hearing in the left ear; these findings all warrant 
a noncompensable rating.  No certified audiometry has shown 
an exceptional pattern of hearing that would warrant rating 
the disability under the alternate criteria in Table VIA.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

During the July 2007 hearing, the veteran testified that he 
could not hear unless he was spoken to face to face.  In his 
June 2004 notice of disagreement and October 2004 VA Form 9, 
Substantive Appeal, he stated that he had been fitted for 
hearing aids and that his hearing was more severe than shown 
by a noncompensable rating.  The veteran's lay assertions 
that his hearing impairment has been, and is, greater than 
reflected by a noncompensable rating are insufficient to 
establish this is so.  He is a layperson and not competent to 
establish the level of hearing disability by his own opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted, 
the rating of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence in the record of 'marked' 
interference with employment or frequent hospitalizations due 
to hearing loss, or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The veteran meets the schedular requirements for a TDIU 
rating.  See 38 C.F.R. § 4.16.  However, the record remains 
unclear regarding whether his service-connected disabilities 
prevent him from performing the mental and/or physical tasks 
required to obtain and maintain substantially gainful 
employment.  During the July 2007 hearing, the veteran 
testified that peripheral neuropathy makes it difficult for 
him to maintain a grasp in his hands and that the entirety of 
his right arm tingles; he also testified that his feet and 
arms are very painful when he walks up to 100 yards.  He 
indicated that he was being scheduled for an orthopedic 
examination at the Temple VA Medical Center to find out why 
his right arm has been tingling.  Records from this 
examination should be secured as they may be pertinent to 
determining whether his service-connected disabilities render 
him unemployable.  

On September 2006 VA examination, the examiner explained that 
the veteran's service-connected disabilities physically 
limited him in lifting heavy weights; he could not climb 
ladders or operate heavy machinery; and he could not stand or 
walk for prolonged periods of time.  However, the examiner 
did not indicate whether his service-connected disabilities 
precluded him from performing sedentary work.  Additionally, 
based on the veteran's hearing testimony, it appears that the 
veteran's symptoms of peripheral neuropathy have increased 
since his last examination.  Hence, another examination to 
determine whether he is unemployable due solely to his 
service-connected disabilities is required. 

Accordingly, the case is REMANDED for the following:

1.  The RO should update the record with 
any VA treatment records since December 
2006.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician  to determine the current 
severity of his service-connected 
disabilities and their impact on his 
employability.  Specifically, the examiner 
is asked to comment on whether functional 
impairment due to the service-connected 
disabilities is of such nature and 
severity as to preclude the veteran from 
engaging in sedentary employment.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should report 
findings in detail and must explain the 
rationale for all opinions given. 

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


